UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
SHAUN GOODALL,

                 Plaintiff,                     MEMORANDUM & ORDER

            - against –                         19-CV-532 (KAM)(SJB)

NEW YORK STATE DEP’T OF CORRECTIONS
AND COMMUNITY SUPERVISION, et al.,

                Defendants.
-------------------------------------X
MATSUMOTO, United States District Judge:

            Shaun Goodall, (“Goodall” or “plaintiff”), formerly

incarcerated in Greene Correctional Facility, commenced this

action under Title II of the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq., and New York’s Human Rights Law

(“NYSHRL”), N.Y. Exec. Law § 290, et seq., on January 23, 2019

by filing a complaint, pro se, against New York’s Department of

Corrections and Community Supervision (“DOCCS”), its

Commissioner and Assistant Commissioner, and nine other

individuals employed by the DOCCS or at Greene Correctional

Facility.    (ECF No. 1, Compl.)   Plaintiff retained counsel who

filed a notice of appearance in this action on April 17, 2019,

and filed an Amended Complaint, (ECF No. 8, Am. Compl.).

Summonses subsequently issued as to all defendants.    (ECF Nos.

22-33, Summonses.)    The court had previously ordered plaintiff,

then proceeding pro se, to show cause why the case should not be

transferred to the Northern District of New York for lack of
venue.   (See Docket Order dated 4/11/2019.)    Once counsel

appeared, however, the court stayed the order to show cause

until defendants were served and appeared.     (See Docket Order

dated 4/18/2019.)   Plaintiff filed summons returned executed as

to several defendants, some of which appeared, and the court

again ordered plaintiff to show cause why the action should not

be transferred.   (See Docket Order dated 5/14/2019.)    Plaintiff

filed a memorandum in response to the court’s order to show

cause on June 14, 2019, (ECF No. 70, Pl.’s Br.), and defendants

responded on June 27, 2019, (ECF Nos. 73, Defs.’ Opp.).

           Under 28 U.S.C § 1404 federal district courts may

transfer an action to another District in which the action

“might have been brought,” for the convenience of the parties

and witnesses, and in the interests of justice.     28 U.S.C. §

1404(a).   Courts may transfer civil actions sua sponte under

§ 1404, see Ferens v. John Deere Co., 494 U.S. 516, 530 (1990),

but generally provide both parties an opportunity to be heard

first.   Haskel v. FPR Registry, Inc., 862 F. Supp. 909, 916

(E.D.N.Y. 1994); see also Lead Indus. Ass'n v. Occupational

Safety & Health Admin., 610 F.2d 70, 79 n.17 (2d Cir. 1979)

(citing cases); Taite, 2012 WL 9334547, at *1.     When considering

whether to transfer an action sua sponte, courts follow the same

analysis employed as when a party moves for a change of venue.

Taite v. Colgate Univ., No. 12-CV-3435, 2012 WL 9334547, at *1

                                 2
(E.D.N.Y. July 11, 2012).   “Motions to transfer venue are

governed by a two-part test: (1) whether the action to be

transferred ‘might have been brought’ in the transferee venue;

and (2) whether the balance of convenience and justice favors

transfer.”   Id. (citing Clarke v. City of Atlanta, No. 06-CV-

0532, 2006 WL 1704458, at *1 (N.D.N.Y. May 8, 2006)).

          The parties do not dispute that the case might have

been brought originally in the Northern District of New York.

The court finds that venue in that district would be proper

under 28 U.S.C. § 1391, as a substantial part of the events

giving rise to plaintiff’s claim occurred at Greene Correctional

Facility, which is located in the Northern District of New York.

See 28 U.S.C. § 1391(b)(2).   Moreover, and alternatively,

defendants are all residents of New York and several reside in

the Northern District of New York.   See 28 U.S.C. § 1391(b)(1);

(see also ECF No. 74, Hammond Decl. 1-2).   Thus, venue would be

proper in the Northern District of New York.

          The court next considers whether the balance of

convenience and justice would favor transfer.   When determining

whether to transfer venue, courts consider factors including,

among others: plaintiff’s choice of forum; the convenience of

witnesses and parties; the location of relevant documents and

relative ease of access to sources of proof; and the locus of

operative facts.   Debellis v. Soloman, No. 19-CV-4408, 2019 WL

                                 3
4393652, at *1 (E.D.N.Y. Sept. 13, 2019) (citing N.Y. Marine &

Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d

Cir. 2010)).   A plaintiff’s choice of forum is typically due

“substantial consideration,” but that choice is not dispositive,

and the weight afforded diminishes “where the facts giving rise

to the litigation bear little material connection to the chosen

forum.”   Debellis, 2019 WL 4393652, at *1 (citing Pilot Corp. v.

U.S. Robotics, Inc., No. 96-cv-5483, 1997 WL 47790, at *2

(S.D.N.Y. Feb. 6, 1997)).

          Plaintiff argues, without citing appropriate

authority, that the court misplaces the burden by requiring him

to show why the case should not be transferred under § 1404(a)

when defendants have not so moved.    (Pl.’s Br. 3.)   By its

terms, however, § 1404(a) does not assign either party a burden

of production or persuasion and, as discussed above, courts may

transfer under § 1404 sua sponte.    In the absence of a formal

motion from defendants, both parties have made their positions

known and had the opportunity to present controlling legal

authority for those positions.

          Plaintiff’s choice of forum is not entitled to much

weight as it is undisputed that his allegations in this case

have minimal connection to the District.    Plaintiff chose this

District as he resides within, and this fact appears to be the

only connection to the instant forum.    It is undisputed that all

                                 4
the events giving rise to plaintiff’s claim occurred in the

Northern District of New York.   Plaintiff is correct, of course,

that the District is a proper venue under § 1391(d) which lays

venue in the District where any defendant can be found if all

are residents of the state.   As DOCCS could arguably be said to

reside in this District, and all defendants reside within the

state, § 1391 is satisfied.   Though venue is technically proper,

plaintiff found in this District the one defendant, DOCCS, who

can be said to reside in any district in New York.   The

individual defendants, however, all reside in the Northern

District of New York.   Moreover, and most importantly,

plaintiff’s claims are based on alleged events that occurred in

the Northern District of New York.

          Plaintiff’s only available argument against transfer

is that it would merely shift the inconvenience to him rather

than defendants.   (Pl.’s Br. 2-3.)   In support he points to his

residence in Suffolk County, his indigence, and his mental

disability.   (Id.)   Defendant responds that plaintiff would only

need to travel to the Northern District for trial if this case

was transferred, because counsel could travel; and that

plaintiff has not established how his mental disability would

prevent him from traveling to the Northern District.   (Opp. 8-

9.)   Goodall’s situation is sympathetic, but he has not

explained how his situation would permit him to travel to

                                  5
Brooklyn from Suffolk, but how the Courthouse in Albany, New

York is prohibitively far.       In any event, plaintiff fails to

demonstrate as much.      As defendant argues, plaintiff does not

account for his anticipated expenses, and why maintaining this

action in Albany would be prohibitive as opposed to litigating

in Brooklyn. 1

            These facts would make litigating this case somewhat

inconvenient for plaintiff, but he is not entitled to an

inconvenience-free litigation.        Though a transfer is not proper

under § 1404 if it merely shifts the inconvenience, the court

finds it would be more inconvenient for defendants to defend the

action in this District than it would be for plaintiff to

maintain his action in the Northern District of New York.             There

are several defendants, and all would be required to travel to

the District as often as Goodall would be required to travel to

the Northern District.      Moreover, it is undisputed that the non-

party witnesses and evidence necessary to litigate this case are

all located in the Northern District of New York.

Significantly, this court’s power to subpoena non-party

witnesses and documents in the possession of non-parties


1     Plaintiff appears to ignore Local Rule 30.1 of the Local Rules of the
Eastern and Southern Districts of New York, and its effect on the costs of
litigating this action. Local Rule 30.1 provides that the court may, upon
request of any party, order another party to “pay the expense (including a
reasonable counsel fee) of the attendance of one attorney for each other
party at” a deposition taken at a place more than 100 miles from the
courthouse. L. Civ. R. 30.1.

                                      6
generally extends to 100 miles from this courthouse, see Fed. R.

Civ. P. 45(c)(1)(A) & (c)(2)(A), which distance would not

encompass the non-party witnesses and documents located at or

near Greene Correctional Facility.    Courts in the Northern

District of New York, however, could subpoena such witnesses and

documents.    This court and the parties would be limited in their

ability to effectively litigate this case in the District.

Thus, the locus of operative facts and the relevant documents

and other sources of proof, aside from plaintiff himself, are

all located in the Northern District of New York.

          For the foregoing reasons, the court finds that, for

the convenience of the parties and witnesses, and in the

interests of justice, the case should be transferred to the

Northern District of New York, where venue is also proper.

                              CONCLUSION

          The Clerk of Court is hereby directed to transfer this

action to the United States District Court for the Northern

District of New York.   28 U.S.C. §§ 112(a); 1391(b); 1406(a).

SO ORDERED.

Dated:   October 1, 2019
         Brooklyn, New York

                                  ________ _/s/___ _________
                                 KIYO A. MATSUMOTO
                                 United States District Judge




                                  7
